DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on December 15, 2021 has been entered. Accordingly Claims 1-6, 8, 10, 12, 17, 19 and 21 has been amended. Claim 18 has been withdrawn from consideration. No new claims were added. Therefore, claims 1-17 and 19-21 remains pending in this application. It also includes remarks and arguments.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites in line 1, “wherein detecting a shunt event” which should be written as “the shunt event”.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites 
“wherein the adjusting the level of energy transfer includes reducing a duty cycle of an excitation signal” which should be written as “the duty cycle of an excitation signal”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12, 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Onishi et al. (US 2008/0197802).
Regarding claim 1, Onishi et al. in (Fig. 2) discloses a wireless energy transfer management circuit (Fig. 2) for managing wireless energy transfer from a wireless energy transmitter (Fig. 2, 10) to a wireless energy receiver (Fig. 2, 40) having incoming wireless energy shunting capability (Fig. 2, load modulation section 46 has a capability shunting wireless energy as shown in Fig. 3B “load modulation” [0145]), the circuit comprising: 
the wireless energy transmitter including: 
a transmit inductor (Fig. 2 and Fig. 8, L1); 
a transmit energy control input (Fig. 2 and Fig. 8, power transmission control device 20) configured to adjust wireless energy transfer by the wireless energy transmitter in response to an indication ([0090] an example of detecting load modulation; [0092] is an example of the receiver communicate “an indication” to the transmitter for lowering the transmit energy), at the transmit inductor (Fig. 2 and Fig. 8, L1), of an occurrence of shunting of wirelessly transferred energy away from (Fig. 3B, load modulation is an occurrence of shunting of wirelessly transferred energy during the wireless energy receiver 40 communicating to the wireless energy transmitter 10 through load modulation section 46 as shown in Fig. 2) a load (Fig. 2, 90) that is electrically coupled to a wireless energy receive inductor (Fig. 2, load 90 is coupled to L2) of the wireless energy receiver (Fig. 2, 40); and 
a feedback circuit (Fig. 2, voltage detection circuit and power transmission control device) including a comparator ([0145] “the waveform detection circuit 28 can determine whether the data transmitted from the power reception device 40 is "0" or "1" by determining whether or not the peak voltage has exceeded a threshold voltage as a result of a peak-hold process on the signal waveform of the 
Regarding claim 2, Onishi et al. in (Fig. 2) discloses the circuit of claim 1, wherein the feedback circuit is configured to provide the indication in response to a voltage spike on the transmit inductor (Fig. 3, “1” is voltage spike is detected on the transmit inductor L1).  
Regarding claim 3, Onishi et al. in (Fig. 2) discloses the circuit of claim 1, wherein the wireless energy transmitter is configured to incrementally increase the duty cycle of the excitation signal of the transmit inductor (Fig. 6 shows frequency can be adjusted from f3 to f1 to decrease the transmitting frequency thus increasing the duty cycle of the transmitting frequency).  
Regarding claim 4, Onishi et al. in (Fig. 2) discloses the circuit of claim 1, wherein the comparator is configured to generate the indication based on a relationship between an instantaneous peak voltage (Fig. 3B, “0” or “1” is an instantaneous peak) and an average peak (Fig. 3B, threshold voltage is an average between “0” and “1”) voltage at the transmit inductor ([0040] “FIG. 3B is a 
Regarding claim 5, Onishi et al. in (Fig. 2) discloses the circuit of claim 4, wherein the feedback circuit is configured to reduce the duty cycle of the excitation signal and (Fig. 6, increasing frequency from f1 to f2 thus reducing the duty cycle), in response, the wireless energy transmitter is configured to reduce the wireless energy transfer by the transmit inductor (Fig. 6, as increasing frequency from f1 to f2, wireless energy transfer is reduced). 
Regarding claim 6, Onishi et al. in (Fig. 2) discloses the circuit of claim 1, wherein the comparator is configured to receive a first representation of an instantaneous peak voltage of the transmit inductor (Fig. 3B, “0” or “1” is an instantaneous peak) and to receive a second representation of an average peak voltage of the transmit inductor (Fig. 3B, threshold voltage is an average between “0” and “1”) and ([0145] “the waveform detection circuit 28 can determine whether the data transmitted from the power reception device 40 is "0" or "1" by determining whether or not the peak voltage has exceeded a threshold voltage as a result of a peak-hold process on the signal waveform of the induced voltage, for example” indicate the comparator must receive the “1” or “0” and the threshold in order to compare). 
Regarding claim 8, Onishi et al. in (Fig. 2) discloses the circuit of claim 1,  wherein the wireless energy transmitter is configured to reduce the duty cycle of the excitation signal of the transmit inductor (Fig. 6, increasing frequency from f1 to f2 thus reducing the duty cycle) in response to the indication ([0177] changing transmission frequency for controlling transmit energy thus changing duty cycle).
Regarding claim 10, Onishi et al. in (Fig. 2) discloses a method of operating a wireless power transmitter (Fig. 2 and Fig. 8, 10), the method comprising: 
transmitting energy to a receiver device (Fig. 2; 40) using a transmit inductor (Fig. 2; L1); 
detecting a shunt event of the receiver device (Fig. 2, load modulation section 46 has a capability shunting wireless energy as shown in Fig. 3B for communication base on “load modulation” [0145]) via a voltage spike on the transmit inductor (Fig. 3, “1” is voltage spike is detected on the transmit inductor L1 on Fig. 2); and 
adjusting level of energy transfer to the receiver in response to the shunt event ([0090] an example of detecting load modulation; [0092] is an example of the receiver communicate “an indication” to the transmitter for lowering the transmit energy), including adjusting a duty cycle of an excitation signal of the 
Regarding claim 12, Onishi et al. in (Fig. 2) discloses the method of claim 10, wherein transmitting energy to the receiver device includes exciting the transmit inductor with the excitation signal
Regarding claim 13, Onishi et al. in (Fig. 2) discloses the method of claim 10, wherein detecting a shunt event includes comparing a first representation of an instantaneous peak voltage of the transmit inductor (Fig. 3B, “0” or “1” is an instantaneous peak) with a second representation of average peak voltage of the transmit inductor (Fig. 3B, “0” or “1” is an instantaneous peak is being comparing to the threshold to determine the communication message that transmitting by the receiver through load modulation).  
Regarding claim 15, Onishi et al. in (Fig. 2) discloses the method of claim 10, wherein the adjusting the level of energy transfer includes reducing a duty cycle of an excitation signal of the transmit inductor (Fig. 6, increasing frequency from 
Regarding claim 16, Onishi et al. in (Fig. 2) discloses the method of claim 15, wherein reducing the duty cycle includes biasing a duty cycle setpoint (Fig. 8, frequency divider 5) in response a pulse representation of the shunt event (Fig. 8, frequency divider 5 requires bias to change the frequency [0183]).  
Regarding claim 17, Onishi et al. in (Fig. 2) discloses a circuit for optimizing wireless energy transfer to a shunting receiver (Fig. 2, load modulation section 46 shunting wireless energy as shown in Fig. 3B “load modulation” [0145]), the circuit comprising: 
a wireless energy transmitter (Fig. 2, 10) configured to excite a transmit inductor (Fig. 2, L1) with an excitation signal having a duty cycle (Fig. 6 is a frequency domain of the wireless power transmitting frequency and each frequency point f0-f3 has a unique duty cycle); 
means for providing a duty cycle setpoint for the duty cycle (Fig. 8 is a detail circuit for the transmitter with changing frequency for controlling the 
means for detecting a shunt event at the circuit(Fig. 2, load modulation section 46 shunting wireless energy as shown in Fig. 3B “load modulation” [0145]),
means for biasing an output of the means for providing the duty cycle setpoint in response to an output of the means for detecting a shunt event (Fig. 8, frequency divider 5); and 
means for adjusting the duty cycle setpoint in response to the shunt event (Fig. 6, increasing frequency from f1 to f2 thus reducing the duty cycle of the signal; the transmission power is reduced when frequency increased).  


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 2008/0197802).
Regarding claim 7, Onishi et al. in (Fig. 2) discloses the circuit of claim 6, except for wherein the comparator is configured to provide a pulse output in response to the first representation exceeding the second representation.  
However, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention that Onishi et al. discloses the comparator is configured to provide a pulse output in response to the first representation exceeding the second representation such that a high indication must be made at the output of the comparator if the “1” is above the threshold. 
Regarding claim 14, Onishi et al. in (Fig. 2) discloses the method of claim 13, except for wherein detecting a shunt event further includes providing a pulse output in response to the first representation exceeding the second representation.
However, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention that Onishi et al. discloses the shunt event inherently including a comparator is configured to provide a pulse output in . 
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 9 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the wireless energy transmitter is configured to incrementally increase the duty cycle absent the indication of the occurrence of shunting as set forth in the claimed invention. 
Claim 11 is objected to as being dependent upon a rejected base claim 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 11 would be allowable over the prior art . 
Claim 19 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 19 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the means for biasing the output of the means for providing a duty cycle setpoint includes a transistor as set forth in the claimed invention. 
Claim 20 is also indicated as being allowable because the claim is dependent upon base claim 19.
Claim 21 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 21 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein the .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.R.W/Examiner, Art Unit 2836                                                                                                                                                                                                        3/10/21


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836